           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 1 of 20




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6 990 Marsh Road
   Menlo Park, CA 94025
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800
 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11                              IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14
     FINJAN, INC., a Delaware Corporation,       Case No.: 3:17-cv-05659-WHA
15

16                 Plaintiff,                    PLAINTIFF FINJAN, INC.’S OPPOSITION
                                                 TO DEFENDANT JUNIPER NETWORKS,
17          v.                                   INC.’S MOTION TO EXCLUDE THE
                                                 TESTIMONY OF MR. KEVIN M. ARST
18 JUNIPER NETWORKS, INC., a Delaware

19 Corporation,                                  Date:        November 29, 2018
                                                 Time:        8:00 a.m.
20                 Defendant.                    Courtroom:   12 - 19th Floor
                                                 Judge:       Hon. William H. Alsup
21

22

23
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                    CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
          Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 2 of 20



                                                      TABLE OF CONTENTS
 1

 2                                                                                                                                          Page

 3 .I.    STATEMENT OF ISSUE TO BE DECIDED............................................................................. 1

 4 II.    INTRODUCTION ....................................................................................................................... 1
 5 III.   SUMMARY OF ARST OPINION AND RELEVANT FACTS ................................................. 1
 6 IV.    ARGUMENT ............................................................................................................................... 3
 7        A.        Mr. Arst’s Opinion Is Grounded Upon Reliable Economic Principles ........................... 3
 8
                    1.         Juniper’s Motion Is Premised On the Wrong Revenues ...................................... 3
 9
                    2.         Juniper’s Arguments Amount to Factual Disputes .............................................. 4
10
          B.        Mr. Arst’s Opinion Is Grounded Upon Substantial Facts ................................................ 7
11
                    1.         Juniper’s Costs Are Represented In The                              Invoices ..................................... 7
12
          C.        Mr. Arst’s Opinions Regarding Revenues of Juniper’s Accused Products Is
13                  Factual and Not Prejudicial ............................................................................................ 11
14
                    1.         Juniper’s Reliance On Platform Guides is Misplaced ....................................... 13
15
          D.        Juniper’s Premature Request to Prelude Mr. Arst from Amending His Opinion,
16                  if Necessary, is Without Justification and Should be Rejected ..................................... 14

17 V.     CONCLUSION .......................................................................................................................... 15

18

19

20

21

22

23

24

25

26

27

28
                                           i
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                                                    CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
               Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 3 of 20




 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)
 3 Cases

 4 ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc.,

 5     694 F.3d 1312 (Fed. Cir. 2012).........................................................................................................11

 6 Apple, Inc. v. Samsung Elecs. Co.,
      No. 11-cv-01846-LHK, 2012 WL 2571332 (N.D. Cal. June 30, 2012) ...........................................13
 7
   Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.,
 8    807 F.3d 1283 (Fed. Cir. 2015)...........................................................................................................5
 9 Coloplast A/S v. Generic Med. Devices Inc.,
      No. C10-227BHS, 2011 WL 6330064 (W.D. Wash. Dec. 19, 2011) .................................................8
10

11 Douglas Dynamics, LLC v. Buyers Prods. Co.,
      717 F.3d 1336 (Fed. Cir. 2013)...........................................................................................................5
12
   Finjan, Inc. v. Blue Coat Sys., Inc.,
13    No. 13-cv-03999-BLF, 2015 WL 4272870 (N.D. Cal. July 24, 2015) .............................................12
14 Finjan, Inc. v. Secure Computing Corp.,
      626 F.3d 1197 (Fed. Cir. 2010).........................................................................................................12
15
   Finjan, Inc. v. Sophos, Inc.,
16
      No. 14-cv-01197-WHO, 2016 WL 4268659 (N.D. Cal. Aug. 15, 2016) .........................................12
17
   Finjan, Inc. v. Sophos, Inc.,
18    No. 14-cv-01197-WHO, 2016 WL 4702651 (N.D. Cal. Sept. 8, 2016) ...........................................14

19 i4i Ltd. P’ship v. Microsoft Corp.,
       598 F.3d 831 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011) ......................................................3, 11, 14
20
   Micro Chem., Inc. v. Lextron, Inc.,
21
       317 F.3d 1387 (Fed. Cir. 2003).........................................................................................................11
22
   Monolithic Power Sys., Inc. v. O2 Micro Int'l Ltd.,
23     476 F. Supp. 2d 1143 (N.D. Cal. 2007) ..............................................................................................6

24 Monsanto Co. v. Ralph,
      382 F.3d 1374 (Fed. Cir. 2004)...........................................................................................................5
25
   Network Prot. Sci., LLC v. Fortinet, Inc.,
26    No. C 12-01106 WHA, 2013 WL 5402089 (N.D. Cal. Sept. 26, 2013) ...........................................15
27

28
                                            i
      FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                                                   CASE NO. 3:17-cv-05659-WHA
      THE TESTIMONY OF MR. KEVIN M. ARST
              Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 4 of 20



     Nickson Indus. Inc. v. Rol Mfg. Co.,
 1
        847 F.2d 795 (Fed. Cir. 1988).............................................................................................................7
 2
   Prism Techs. LLC v. Sprint Spectrum L.P.,
 3     849 F.3d 1360 (Fed. Cir. 2017)...........................................................................................................3

 4 ResQNet.com, Inc. v. Lansa, Inc.,
       No. 01 Civ. 3578, Dkt. 335, Slip Opinion (S.D.N.Y. Dec. 6, 2011) ..................................................7
 5
   Telcordia Techs., Inc. v. Lucent Techs., Inc.,
 6     No. CIVA 04-875 GMS, 2007 WL 7076662 (D. Del. Apr. 27, 2007) .............................................12
 7
   Tights, Inc. v. Kayser-Roth Corp.,
 8    442 F. Supp. 159 (M.D.N.C. 1977) ....................................................................................................7

 9 VirnetX Inc. v. Cisco Sys., Inc.,
      No. 6:10-cv-417, 2013 WL 789288 (E.D. Tex. Mar. 1, 2013) .........................................................14
10
   XpertUniverse, Inc. v. Cisco Sys., Inc.,
11    No. CIV.A. 09-157-RGA, 2013 WL 936449 (D. Del. Mar. 11, 2013)...............................................6
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           ii
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                                                     CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 5 of 20




 1 I.       STATEMENT OF ISSUE TO BE DECIDED
 2          Plaintiff Finjan, Inc. (”Finjan”) requests the denial of Juniper Networks, Inc.’s (“Juniper”)
 3 Motion To Exclude the Testimony of Mr. Kevin M. Arst (Dkt. No. 230 (“Motion”)), who presented

 4 reliable and well-founded opinions regarding the reasonable royalty for Juniper’s infringement of

 5 Claim 10 of Finjan’s U.S. Patent No. 8,677,494 (the “‘494 Patent”).

 6 II.      INTRODUCTION
 7          The Court should deny Juniper’s Motion to exclude the testimony of Mr. Arst because
 8 Juniper’s criticisms of Mr. Arst’s opinion relate to factual issues, not methodological flaws. There is
 9 no challenge to his cost savings approach, which is rooted in Federal Circuit law, but rather that the

10 “results” of Mr. Arst’s analysis is wrong. This criticism, however, is predicated on a false fact about

11 the amount of accused revenues at issue, which is about                  in the United States. These
12 revenues do not even address the significant benefits that Juniper received from its infringement.

13 Juniper’s issues, when viewed in light of his actual opinion, reveal that Juniper is merely raising

14 factual issues that can be properly addressed on cross examination.

15 III.     SUMMARY OF ARST OPINION AND RELEVANT FACTS
16          Mr. Arst’s methodologically sound cost-savings opinion for Juniper’s infringement for the
17 technology Juniper used, sold and offered for sale in (1) SkyATP and (2) SRX with SkyATP products

18 is founded upon the relevant facts specific to this case. Key facts that Juniper ignores include, but are

19 not limited to, (1) Juniper’s essential need for the patented technology, (2) the extensive benefits

20 Juniper received across Juniper’s entire network from its infringement, and (3) how the negotiations

21 taking place during the hypothetical negotiation were against the backdrop of widespread industry

22 infringement, all analyzed within view of Finjan’s historical licensing practices. Dkt. No. 228-7, 1 Arst

23 Rpt. at 45; see also Dkt. No. 97-4, Finjan’s MSJ at 24-25. Mr. Arst relies upon Dr. Cole’s, Finjan’s

24 technical expert, explanation regarding how Juniper and Juniper’s customers enjoyed many technical

25 and economic benefits from Juniper’s infringement. Dkt. No. 228-7, Arst Rpt. at p. 23-27, 30-32, 49;

26
     1
    A copy of Mr. Arst’s Report is attached as Exhibit 1 to Juniper’s Motion to Exclude Mr. Arst, filed
27 on November 12, 2018.

28
                                           1
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                     CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
            Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 6 of 20




 1 see also Ex. 1 2, Dr. Cole Rpt. at ¶¶ 25-37. These include a shared environment where Juniper and its

 2 customers benefit from

 3

 4                                                                                      . Id. Also, he
 5 identifies the benefits specific to Juniper, including

 6                                                                                  , which Juniper’s
 7 customers require at a minimum, and do so at a dramatically reduced total cost to Juniper. Dkt. No.

 8 228-7, Arst Rpt. at 23-27; see also Ex. 1, Cole Rpt. at ¶¶ 30-37. These benefits result from Juniper’s
 9 infringement of                                                                                    in the
10 infringing database. See, e.g., Ex. 1, Cole Rpt. at ¶ 43. Without the infringing database, Juniper would

11 need to re-analyze incoming files, irrespective of whether that file had already been analyzed

12 thousands of times previously, because that file’s analysis results would not be stored. Id. at ¶ 37.

13 Juniper would need to spend significantly more resources and time to analyze its customers’ files,

14 which is the                        that Mr. Arst calls the “cost-savings factor,” to achieve the same
15 protection and benefits without infringing. 3 Id. at ¶¶ 35-37.

16          Mr. Arst first identified the world-wide costs to Juniper associated with
17

18 Significantly, Juniper represented in discovery that its production of          invoice summaries was
19 limited “to servers that host or directly interface with specifically accused features of the deployed or

20 sold products at issue in this litigation.” Ex. 2, Juniper Response RFP No. 95, 97. He multiplied

21 these costs by the cost-savings factor based on the additional time it would take Juniper to process the

22 files versus looking it up in the database, to identify the value attributed to the actual benefits to

23 Juniper, including to its entire network, due to Juniper’s infringement. Dkt. No. 228-7, Arst Rpt. at 31,

24
     2
25   Unless otherwise noted, all exhibits are attached to the Declaration of Kristopher Kastens filed
   herewith.
26 3 Juniper never identified any non-infringing alternatives during fact discovery. Ex. 3 at 33-35
   (Juniper’s interrogatory response failing to identify any alternatives). It only asserted one after service
27 of Finjan’s reports.

28
                                           2
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                       CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 7 of 20




 1 FN 100, Exh. 1.1-1.2; see also id., Errata of K. Arst at 7. Mr. Arst also identified three different

 2 approaches for apportionment (each referred to as an “Apportionment Factor”) based upon: (1)

 3 Juniper's volume and dollar sales of all accused products, (2) Juniper's volume and dollar sales of Sky

 4 ATP (i.e., excluding accused SRX products), and (3) geographic Availability Zone classifications of

 5 the        servers. Dkt. No. 228-7, Arst Rpt. at 31, FN 100; see also id., Errata of K. Arst at 7. Mr.
 6 Arst applied the most conservative apportionment factor of             , which is based on the number of
 7 units sold that included the infringing technology. Id., Errata of K. Arst at 7.

 8          Notably, the majority of information Juniper relies upon for its Motion is based upon the
 9 declaration of Mr. Icasiano and unsupported references to information that Juniper never produced

10 during discovery, such as alleged non-infringing alternatives, costs of the

11 identification of accounts related to ATP in                          , and alleged number of free Sky ATP
12 licenses. See Motion at 5-14 (Arguments A-C). As such, Juniper’s Motion is not supported with

13 evidence disclosed during fact discovery.

14 IV.      ARGUMENT
15          A.        Mr. Arst’s Opinion Is Grounded Upon Reliable Economic Principles
16                    1.     Juniper’s Motion Is Premised On the Wrong Revenues
17          Juniper agrees that a reasonable royalty can be based upon the cost savings an infringer enjoys
18 as a result of its infringement. Motion at 8 (citing Prism Techs. LLC v. Sprint Spectrum L.P., 849 F.3d

19 1360, 1376 (Fed. Cir. 2017)). Juniper does not challenge Mr. Arst’s methodology but rather disagrees

20 with the facts upon which he relies, which is not a ground for exclusion. i4i Ltd. P'ship v. Microsoft

21 Corp., 598 F.3d 831, 852 (Fed. Cir. 2010), aff'd, 564 U.S. 91 (2011) (“When the methodology is

22 sound, and the evidence relied upon sufficiently related to the case at hand, disputes about the degree

23 of relevance or accuracy … may go to the testimony's weight, but not its admissibility.”). Juniper’s

24 Motion is premised on Juniper’s factually incorrect claim that only                 in revenues and
25               in profits are at issue. The revenues at issue, however, are about              and
26

27

28
                                           3
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                       CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 8 of 20




 1            of dollars of profits based on Juniper’s infringement of Claim 10 of the ‘494 Patent. 4
 2 Revenues of products that incorporate the infringing technology, however, do not capture the value of

 3 the significant benefits Juniper received, including to its entire network, based upon its infringement.

 4 Ultimately, Juniper’s disagreement with the results of Mr. Arst’s sound methodology (i.e., the

 5 reasonable royalty amount) does not create a methodological issue where Juniper agrees that the cost

 6 savings method is a proper basis for damages. And Juniper’s attempts to undervalue its infringement,

 7 seeking to force the parties to only view a reasonable royalty from a revenue perspective while

 8 ignoring the significant non-revenue related benefits Juniper receives from its infringement, is a factual
 9 dispute about Finjan’s infringement claims, and the scope and extent of Juniper’s infringement.

10 Ultimately, this factual dispute does not create a Daubert issue.

11                  2.      Juniper’s Arguments Amount to Factual Disputes
12          Juniper’s arguments regarding profits (Motion at 6) and the alleged “economically obvious next
13 best alternative” at the time of the hypothetical negotiation (Motion at 8-9) are factual disputes. Key to

14 this factual dispute is the significant benefits Juniper receives as a result of its extensive and pervasive

15 use of the infringing system, including the

16

17            and ultimately the ability to protect and defend its network and customers from destructive
18 malware threats. Ex. 1, Cole Rpt. ¶¶ 30-34, 37; Dkt. No. 228-7, Arst Rpt. at 23-27. Mr. Arst also

19 considered Juniper’s documents highlighting the importance of network security to Juniper and its

20 customers. See, e.g., Dkt. No. 228-7, Arst Rpt. at 19-22. These benefits would be particularly

21 important to Juniper, a company that originally was focused on routing internet traffic and later

22 introduced security in its offerings. He considered Juniper’s extensive and pervasive use of the

23 malware data identified in Sky ATP across Juniper’s entire network, the importance to Juniper and its

24 customers of preventing malware, and the synergies between Sky ATP and SRX gateways with

25 Juniper’s other networking and security products. Dkt. No. 228-7, Arst Rpt. at 22-27. Thus, Mr. Arst

26
     4
    A further detailed explanation of the infringing revenues at issue is set forth in Finjan’s Daubert
27 Motion in connection with Dr. Ugone. Dkt. No. 229-4 at 9-12; Dkt.229-6, Ugone Rpt. at ¶ 45, Table 5.

28
                                           4
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 9 of 20




 1 explained why the                    of revenues and associated profits do not capture the value of
 2 Juniper’s infringement.

 3          In recognizing that revenue cannot cap the amount of a reasonable royalty, Juniper implicitly
 4 acknowledges that whether the reasonable royalty can exceed Juniper’s alleged (incorrect) amount of

 5 revenues is a factual dispute. See Monsanto Co. v. Ralph, 382 F.3d 1374, 1384 (Fed. Cir. 2004) (“the

 6 law does not require that an infringer be permitted to make a profit”); Douglas Dynamics, LLC v.

 7 Buyers Prods. Co., 717 F.3d 1336, 1346 (Fed. Cir. 2013) (finding district court committed clear error

 8 by “limiting the ongoing royalty rate based on [defendant’s] profit margin.”). The reasoning
 9 underlying this principle that revenues and profits cannot cap the amount of the reasonable royalty is

10 because revenues and profits do not always capture the value at issue, particularly where an infringer

11 does not charge for its use and sale of the infringing technology. Here, Juniper did give the infringing

12 technology away for free, and for the first time, Juniper claims that it maintains such information,

13 despite having taken a contrary position on whether such information existed previously. Motion at 6

14 (identifying      customers who activated a free license); see also Dkt No. 126-2, Nagarajan Decl. at ¶
15 6 (representing that Juniper “

16                                  ”). 5 Juniper gave it for free because there was significant other non-
17 monetary value to Juniper. Thus, revenues and profits do not capture the economic footprint of the

18 ‘494 Patent. Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 807 F.3d 1283, 1304 (Fed. Cir. 2015)

19 (“key inquiry” in reasonable royalty analysis includes consideration of “benefits [Juniper] would

20 expect to receive from using the technology”).

21          As Dr. Cole and Mr. Arst identified, there were significant benefits and non-revenue value
22 Juniper reaped from its infringement, which was calculated and quantified. Thus, Juniper’s

23 contentions that it could delay launch of Sky ATP (Motion at 8-9) without suffering adverse economic

24 consequences on its networking and security products, reputation, and business and that profits

25   5
    Mr. Icasiano statements are irreconcilable with the previously submitted declaration of Mr.
26 Nagarajan, Juniper’s Senior Director in the Security Business, who claimed that Juniper
                                                                                                      .”
27 Compare Dkt. No. 228-6 (Icasiano Decl.) at ¶ 4 with Dkt No. 126-2 (Nagarajan Decl.) at ¶ 6.

28
                                           5
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 10 of 20




 1 represent the value of its infringement is not credible in light of these benefits and non-revenue value.

 2 Ultimately, these contentions are ultimately a factual dispute to be addressed on cross-examination.

 3          Finally, Juniper’s claim regarding Finjan’s prior use of applying 8 and 16% to total,
 4 unapportioned revenues is unsupported and factually incorrect. Finjan has used public information

 5 regarding total revenues by product category, such as security products, and applied these rates to

 6 those revenues for a royalty. Ex. 4, Hartstein Tr. at 52:14-24 (rates used “

 7         ); id. at 81:15-82:12 (rates applied to public data about “                              ”); see
 8 also Ex. 5, Garland Nov. Tr. at 30:22-31:14 (use of public market research and “
 9           ”); id. at 92:25-93:17. Juniper’s citations confirm how these royalty rates have been applied to
10 “total revenue.” Motion at 6-7. That approach here would result in Finjan applying 8% on hardware

11 sales and 16% on software sales (for example,                     x 16%), which undervalues Juniper’s
12 infringement, as explained above. That is a far cry from Juniper’s manufactured 4,000% royalty rate.

13 Motion at 1, 7. Juniper is only able to concoct this number by comparing its expert’s deflated revenues

14 to Mr. Arst’s identification of the cost savings that Juniper realized. Juniper’s attempts to compare

15 revenues to cost savings to create 4,000% rate is mixing apples and oranges to create outrageous

16 numbers that are factually unsupported and does not create a basis for exclusion on Daubert. 6

17          Moreover, Mr. Arst confirmed that his analysis is based on a hypothetical negotiation wherein
18 Finjan and Juniper would have been willing to enter a license and not based on what Juniper would

19 have liked to pay or what Finjan would have liked to receive. Dkt. No. 228-7, Arst Rpt. at 27-29. As

20
     6
21     Juniper cites inapposite cases in which expert’s advanced revenue-based theories that did not
     comport with a party’s actual revenues. Motion at 7. For example, in XpertUniverse, Inc. v. Cisco
22   Sys., Inc., the district court excluded the damages expert’s opinion because he failed to explain how the
     running royalty rates applied to ongoing revenues in two licenses he relied upon justified his lump sum
23   royalty opinion. No. CIV.A. 09-157-RGA, 2013 WL 936449, at *3 (D. Del. Mar. 11, 2013). And in
     Monolithic Power Sys., Inc. v. O2 Micro Int'l Ltd., the damages expert used a royalty rate based on a
24
     portion of the retail price of the product, but his reasonable royalty amount exceeded product sales.
25   476 F. Supp. 2d 1143, 1155 (N.D. Cal. 2007). Here, Mr. Arst is not relying on Finjan’s historical
     licensing practices and licenses for the reasonable royalty in this case, and explained that revenues do
26   not capture the value of the extensive benefits Juniper enjoys from its infringement of the ‘494 Patent.
     Thus, Juniper’s comparison of Mr. Arst’s cost savings opinion to Juniper’s revenues that do not
27   capture the value of the invention is meaningless and improper.
28
                                           6
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
          Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 11 of 20




 1 part of that analysis, Mr. Arst properly considered Finjan’s historical licensing practices and royalty

 2 rates and explained why such rates could not be used and are not indicative of how to calculate a

 3 reasonable royalty in this case. Id., Arst Rpt. at p. 28, 33-34, 45, 46; see also Ex. 11, ResQNet.com,

 4 Inc. v. Lansa, Inc., No. 01 Civ. 3578, Dkt. 335, Slip Opinion at *4-5 (S.D.N.Y. Dec. 6, 2011),

 5 referencing, e.g., Nickson Indus. Inc. v. Rol Mfg. Co., 847 F.2d 795, 798 (Fed. Cir. 1988). He

 6 accounted for differences between Finjan’s historical licensing practices and the hypothetical

 7 negotiation to conclude that Finjan’s prior licenses are not informative of the reasonable royalty in this

 8 matter, particularly given that Finjan’s historical licenses were generally negotiated in the context of
 9 litigation, against the backdrop of widespread infringement. See, e.g., Tights, Inc. v. Kayser-Roth

10 Corp., 442 F. Supp. 159, 165-66 (M.D.N.C. 1977) (finding the value of an existing license may be

11 dramatically reduced if it was negotiated against a backdrop of industry-wide infringement). Mr. Arst

12 also considered that Finjan’s historical licenses were generally negotiated amidst extensive third-party

13 challenges to the validity of Finjan’s patents, and in consideration of the costs and risks associated with

14 enforcing its patents against infringers. Dkt. No. 228-7, Arst Rpt. at 33. Based on these considerations

15 Mr. Arst concluded the parties would not look to Finjan’s historical licensing practices and royalty

16 rates to determine a reasonable royalty in this matter. Thus, Mr. Arst presented a complete and

17 thorough analysis that is methodologically sound.

18          B.      Mr. Arst’s Opinion Is Grounded Upon Substantial Facts
19
                    1.      Juniper’s Costs Are Represented In The              Invoices
20          Juniper’s contention that Mr. Arst should have based his analysis on the          invoices rather
21 than          invoices, is wholly unsupported. First, Juniper uses                  , to
22

23                         . Ex. 1, Cole Rpt. ¶ 36; Ex. 6 (Juniper’s Response to Interrogatory No. 11); Ex. 2
24 (Juniper’s Response RFP No. 95). Juniper’s discovery responses affirmatively stated that its

25 production of          invoices were limited “to servers that host or directly interface with specifically
26 accused features of the deployed or sold products at issue in this litigation” and no          invoices
27

28
                                           7
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
          Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 12 of 20




 1 were produced. Ex. 2, Juniper Responses RFP Nos. 95, 97. 7 Consistent with that representation was

 2 Dr. Cole’s evaluation of Juniper’s cost savings by reference to Juniper’s         actual cost and
 3 determining how much costlier it would be to analyze those files using a sandboxing process. Id. Dr.

 4 Cole’s opinion that

 5            and therefore        costs serve as a useful reference point for evaluating Juniper’s cost
 6 savings (Ex. 1, Cole Rpt. ¶ 36) is well within the scope of Dr. Cole’s knowledge as an industry expert.

 7          Second, Juniper’s arguments are premised on a reversal of position and dubious information
 8 that, if relevant, were never disclosed during discovery, and which ultimately do not support Juniper’s
 9 Motion. Juniper, for example, attempts to now suggest that Juniper’s           invoices include costs for
10 products and services other than Sky ATP               is a better measure of costs is based upon the
11 Icasiano declaration (Motion at 10), which contains questionable information never disclosed during

12 fact discovery. Dkt. No. 228-6 (Icasiano Decl.) at ¶ 5. If such information existed, it was responsive

13 to multiple discovery requests and should have been produced during discovery, particularly as Juniper

14 knew cost savings was at issue in this case. See, e.g., Ex. 2, RFP Nos. 95-97 (requesting all

15 information on costs and processing of servers); Ex. 6 at Interrogatory No. 11 (requesting information

16 on Juniper’s hosting of servers); Ex. 7 at 4-5 (Finjan’s patent damages disclosures identifying cost

17 savings and the nature and amount of costs as being relevant). Juniper also never disclosed Mr.

18 Icasiano as a fact witness with relevant information during fact discovery, identifying him for the first

19 time in its untimely November 5, 2018, supplemental Initial Disclosures served months after Finjan

20 issued its expert reports. Ex. 8 at 4.

21          Mr. Icasiano’s statements regarding costs of the                              identification of
22 accounts related to ATP in         server invoices, alleged non-infringing alternatives and alleged
23 number of free Sky ATP licenses which Juniper previously represented does not exist, amount to a

24
     7
25    Juniper’s attempts to alter facts just before trial to suggest that the   invoices represent the costs
   is improper and cannot be a basis for Daubert. Coloplast A/S v. Generic Med. Devices Inc., No. C10-
26 227BHS, 2011 WL 6330064, at *5 (W.D. Wash. Dec. 19, 2011)(failure to disclose information during
   discovery precludes use at trial as a party should not “represent one position during discovery, then
27 advantageously switch positions after discovery has closed.”).

28
                                           8
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                     CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
             Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 13 of 20




 1 change or reversal of Juniper’s previous positions and a sandbag that does not support Juniper’s

 2 Motion. For example, Juniper incredibly argues that Dr. Cole should have reviewed the

 3 invoices 8 (Motion at 9-10) that Juniper never produced during fact discovery. 9 Juniper also raised

 4 various challenges to the factual sufficiency of Mr. Arst’s “cost factor.” Motion at 10-11. This “cost

 5 factor” is based upon Dr. Cole’s detailed analysis of Juniper’s information that demonstrates the cost

 6 savings value attributable to the invention of the ‘494 Patent, i.e., the patented technology permits the

 7 ability of Sky ATP to process a file from a database of results (which takes                         ), as
 8 opposed to                                                      perform its analysis on a new file. Ex. 1,
 9 Cole Rpt. ¶ 35. Dr. Cole relied on Juniper specific information establishing each input to his analysis.

10 Id. (citing FINJAN-JN044844; FINJAN-JN044744 at 4763-764; JNPR_FNJN_29008_00514106 at

11 137, 514174). Juniper points to the Icasiano self-serving declaration to claim that

12                                            , which is contrary to its previous discovery responses. Motion at
13 11. This is a factual dispute, evident from Dr. Cole’s testimony that, even if Juniper currently enjoys a

14               agreement, the increased costs associated with processing required for the only viable non-
15 infringing alternative presented during fact discovery in the case of having to reanalyze every file

16 would necessarily require renegotiation of those agreements, such that the                  do not present a
17 meaningful change to the analysis. Ex. 9, Cole Tr. at 158:13-159:1. And this comparison of

18 processing time is meaningful because the increased processing “time would be directly proportional

19 to increased computational power that would be needed by the servers.” Id. at 173:8-18.

20             Juniper’s suggestion that it is better to analyze Juniper’s cost savings by assessing Juniper’s
21 historical sandbox costs from its           servers also boils down to a factual dispute about Juniper’s
22 savings that can be addressed on cross-examination. Motion at 9. Once a Juniper customer file is

23

24   8
         At deposition, Dr. Cole testified that, based on his experience as CTO, the pricing structure of
25                                                                                                 costs.
   Ex. 1, Cole Rpt. at Appendix A; see also Ex. 9, Cole Tr. at 146:4-151:1.
26 9 Finjan’s motion in limine addresses Juniper’s failure to produce this information during fact
   discovery and belated, questionable productions nearly two months after Finjan’s expert reports were
27 served.

28
                                           9
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                         CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
          Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 14 of 20




 1 subjected to               in      , a profile is generated for that particular file so Juniper does not have
 2 to undergo this operation again, resulting in significant computational and bandwidth savings. Ex. 1,

 3 Cole Rpt. ¶ 32. Given that Juniper does not need to have the same file subsequently looked up

 4 hundreds of thousands (or millions) of times in           again, consideration of the         invoices was
 5 the appropriate starting point because Juniper’s cost savings of not having to re-sandbox the same file

 6 numerous times should be assessed by first determining the cost of the alleged infringing database

 7 lookups in          and then by determining how much costlier the sandbox process would be. This is
 8 precisely what Dr. Cole and Mr. Arst did. Thus, Juniper’s historical                      costs do not reflect
 9 the actual costs at issue and is a factual dispute.

10          Dr. Cole explained that the costs associated with         could be used to identify the costs
11 associated with the infringing system because            is used for the majority of the processing provided
12 by the system, and as such, indicates the costs Juniper incurred using of the patented technology. 10 Ex.

13 1, Cole Rpt. ¶ 36. Thus, Mr. Arst properly relied upon Dr. Cole that the appropriate costs could be

14 estimated based upon cost of the          servers. Ex. 9, Cole Tr. at 145:13-146:2, 147:1-13.
15          Without any support, Juniper criticizes Mr. Arst for not “
16                                      ” Motion at 10. Juniper fails to recognize that
17

18                                                                                   Ex. 10, Tenorio Tr. at
19 226:16-17 (

20          Juniper’s remaining criticisms go to the weight of the evidence, not the admissibility of Mr.
21 Arst’s opinion, and are premised on questionable information that Juniper did not produce during

22 discovery. For example, Juniper asserts there is

23                                                       by Sky ATP are subject to                     and that
24 “the maximum time savings that Dr. Cole identifies               ) would apply to
25

26
     10
     As the       invoices would include additional costs for this processing, these would likely increase
27 the amount of costs savings associated.

28
                                          10
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                       CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 15 of 20




 1 analyzed by Sky ATP.” Motion at 11. Juniper creates these factual disputes with the dubious

 2 information presented for the first time in the Icasiano Declaration. 11

 3          Finally, Juniper criticizes Mr. Arst and Dr. Cole for purportedly failing to determine how many
 4 files were new versus previously processed, but that argument is a red herring for which Juniper cites

 5 to no evidence as to how Mr. Arst’s and Dr. Cole’s determination is wrong. Id. at 11. The only non-

 6 infringing alternative disclosed during discovery would require files to be re-processed, even if that file

 7 had been analyzed already a million times because Juniper would not be allowed to use databases to

 8 store the results of previously analyzed files. Given that every file would have to be analyzed, every
 9 file would be considered “new” and thus 100% of the files (and not Juniper’s unsupported claim that

10                                    files) need to be analyzed. Given the foregoing, Juniper’s factual
11 challenges provide no basis to exclude Mr. Arst’s well-founded and reliable opinions and any dispute

12 between experts is addressed through contrary evidence or cross-examination. ActiveVideo Networks,

13 Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1333 (Fed. Cir. 2012).

14          C.      Mr. Arst’s Opinions Regarding Revenues of Juniper’s Accused Products Is Factual
15                  and Not Prejudicial
            Mr. Arst’s identification of revenues associated with accused SRX gateways is fully supported
16
     by Juniper’s own evidence. 12 As noted above, Juniper’s challenges are based on its incorrect
17
     assessment of the infringement case and questionable information disclosed just recently that should be
18
     struck and, at best, amount to factual disputes that do not warrant exclusion of Mr. Arst’s opinions.
19
     i4i, 598 F.3d at 852; Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1392 (Fed. Cir. 2003). Juniper
20
     argues that only the revenues it believes are at issue should be presented at trial. Motion at 12-13.
21

22
     11
     Juniper certainly would not have needed a declaration to support its Daubert Motion of a witness
23 who was never identified during fact discovery if it had properly disclosed and produced the
   information during discovery.
24
     12
25   Juniper already raised this argument in its opposition to Finjan’s motion for summary judgment
   when it argued that Finjan had not proven infringement of SRX appliances where the customer did not
26 configure the appliance with a Sky ATP license. Dkt. 125-4 at 22. The Court did not credit these
   arguments and granted in-part Finjan’s motion for summary judgment. Dkt. No. 185 at 20-21.
27

28
                                          11
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 16 of 20




 1 This, however, is based upon Juniper’s apparent non-infringement position which is contrary to

 2 Federal Circuit law. Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1205 (Fed. Cir. 2010).

 3 Mr. Arst’s revenues are based on the infringement of Claim 10 of the ‘494 Patent. The included SRX

 4 models infringe, irrespective of whether there is an activation of the Sky ATP license, because the

 5 SRX models identified contain the Sky ATP code. These identified models, thus, are the SRX models

 6 that are used in connection with Sky ATP for purposes of a system claim. Accordingly, Mr. Arst

 7 properly considered revenues associated with sales of any SRX gateway that contains Sky ATP code.

 8          Mr. Arst’s opinion is tied to the infringement opinion of Dr. Cole, who relied on Juniper’s own
 9 information to reach his technically sound opinions that Juniper is not challenging, including Juniper’s

10 source code that confirmed the                                                                 is deployed
11 on every SRX device. Ex. 9, Cole Tr. at 76:25-79:6; 80:18-83:12. Dr. Cole also relied on Juniper’s

12 product specifications and other confidential documents, as well as the testimony of Juniper’s

13 engineers. Ex. 9, Cole Tr. at 76:12-17, 85:15-17, 86:14-87:1, 88:2-5, 93:5-19, 104:4-23, 106:22-107:2,

14 121:20-23; see, e.g., Ex. 1, (Cole Rpt. at ¶¶ 1, 49-50 and ¶ 1, n.1). 13 To the extent that Juniper disputes

15 Dr. Cole’s opinion regarding the number and models of SRX that include the Sky ATP code, that is a

16 factual dispute and not a situation where there is an overstatement regarding Juniper’s accused revenue

17 and infringing units. 14 Ultimately, Mr. Arst’s opinion is supported by Dr. Cole’s technical opinions,

18
     13
      Juniper’s desperate attempt to cast doubt on the reliability of Mr. Arst’s opinion through outright
19 mischaracterizations of court rulings, in which portions of the opinions of Finjan’s different damages
   experts (i.e., not Mr. Arst) were excluded, is unfounded. In Finjan, Inc. v. Blue Coat Sys., Inc., the
20 issues revolved around partial exclusion of convoyed sales in the royalty base but allowed

21 consideration of these sales for Georgia-Pacific factors. No. 13-cv-03999-BLF, 2015 WL 4272870,
   *9-10 (N.D. Cal. July 24, 2015). Similarly, in Finjan, Inc. v. Sophos, Inc., the issue was a result of
22 Sophos’ misrepresentation of the billings and required amendment of the expert’s miscalculation. No.
   14-cv-01197-WHO, 2016 WL 4268659, at *5-6 (N.D. Cal. Aug. 15, 2016). Mr. Arst’s opinions do not
23 involve the same issues and referencing such cases speaks volumes as to the lack of merit underlying
   Juniper’s Daubert motion.
24 14
      The District of Delaware’s decision in Telcordia Techs., Inc. v. Lucent Techs., Inc., does not support
25 Juniper’s  argument. No. 04-875 GMS, 2007 WL 7076662, at *3 (D. Del. Apr. 27, 2007). Unlike
   Telecordia, Mr. Arst is presenting a reasonable royalty theory premised on cost savings, not revenues.
26 Id. Moreover, in Telecordia the court excluded revenues associated with products “sold without” an
   optional function card because the “accused [] functionality resides on the optional cards, which are
27 priced, invoiced and sold separately from the boxes into which they are inserted.” Id. at *1, 3. Here,

28
                                          12
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 17 of 20




 1 source code for the accused products, Juniper’s confidential documents regarding the accused

 2 products, and the testimony of Juniper’s engineers and is information that is properly presented to the

 3 jury.

 4                 1.      Juniper’s Reliance On Platform Guides is Misplaced
 5          In order to challenge Mr. Arst’s opinion regarding revenues for all SRX devices that have Sky
 6 ATP code on them, Juniper cites to two documents Juniper produced for the first time with this

 7 Motion—namely a Sky ATP Platform Guide and a Sky ATP Administration Guide—that purportedly

 8 deal with the capability of SRX devices with Sky ATP. Motion at 12-13, Exs. 3, 4. One document is
 9 dated October 2018 and the other September 2017. Both dates are after the damages period at issue

10 here, which ends in January of 2017, such that it is unclear how they would be relevant. Thus,

11 Juniper’s statement that “Mr. Arst inexplicably disregarded this evidence” is spurious, as there can be

12 no reasonable explanation why Juniper is just producing these documents now, which is months after

13 Mr. Arst served his expert report and just before trial. Furthermore, Juniper’s claim that Mr. Arst

14 should have relied upon a document dated October 2018, which presumably did not exist when Mr.

15 Arst served his expert report on September 11, 2018, defies all common sense.

16          Moreover, these newly produced and recently issued documents do not present any basis to
17 exclude Mr. Arst’s opinion because, at best, Juniper’s challenges amount to factual disputes, and not

18 the reliability and methodology of Mr. Arst’s opinion. Apple, Inc. v. Samsung Elecs. Co., No. 11-cv-

19 01846-LHK, 2012 WL 2571332, at *8 (N.D. Cal. June 30, 2012) (denying exclusion where objection

20 to expert opinion turned on a factual dispute). As discussed above, the relationship between SRX

21 gateways and Sky ATP licenses is a disagreement on the law and the scope of infringement, including

22 whether a license that is not activated is infringing when the relevant code is on the SRX model. See

23 Ex. 9, Cole Tr. at 91:13-93:19, 99:8-100:7, 100:16-101:19, 125:12-18. Regarding Juniper’s never-

24 produced product guides, Dr. Cole testified at deposition that, despite never having the opportunity to

25 review these documents, he disagreed with Juniper’s mischaracterization of the documents and

26
   as explained above, the evidence confirms that the relevant Sky ATP source code is included on every
27 SRX box. Thus, Mr. Arst properly considered revenues associated with sales of all SRX gateways.

28
                                          13
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                    CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
           Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 18 of 20




 1 indicated they did not rebut that Juniper’s SRX gateways contain source code that allows interface

 2 with Sky ATP. Id., Cole Tr. at 88:6-93:7. Thus, Juniper cannot suggest that Mr. Arst did not rely

 3 upon proper evidence or Mr. Arst’s testimony regarding revenues would somehow taint the jury

 4 because there is no inflated unit and revenue information being presented. Finally, Juniper’s concerns

 5 regarding the accuracy of underlying facts can be dealt with through cross-examination at trial, not

 6 exclusion. i4i, 598 F.3d at 852 (disputes regarding relevance or accuracy of evidence go to weight, not

 7 admissibility).

 8           D.      Juniper’s Premature Request to Prelude Mr. Arst from Amending His Opinion, if
 9                   Necessary, is Without Justification and Should be Rejected
             There is no factual or legal basis for Juniper’s premature request that the Court proactively
10
     foreclose, wholesale and without limitation, Mr. Arst from an opportunity to amend his expert opinion
11
     in the event the Court excludes any portion of his current opinion. Nor would it be appropriate to
12
     exclude Mr. Arst’s opinion in its entirety because Mr. Arst provided more than just a cost-savings
13
     opinion, including a full analysis of the Georgia-Pacific factors and the sales at issue in the case.
14
     Indeed, Juniper only takes issue with Mr. Arst’s use of revenues to identify a way to apportion
15
     Juniper’s cost savings, and did not challenge any of the other methodologies that Mr. Arst used to
16
     identify other possible ways to apportion the cost savings. Dkt. No. 228-7, Arst Rpt. at p.31, FN 100;
17
     id., at Exh. 1.1-1.2 and 1.7; id., Arst Errata at 7.
18
             Courts routinely permit experts to amend or present non-excluded portions their opinions
19
     following a ruling from the court close to and even during trial. VirnetX Inc. v. Cisco Sys., Inc., No.
20
     6:10-cv-417, 2013 WL 789288, at *2 (E.D. Tex. Mar. 1, 2013) (permitting expert to amend report
21
     three days before trial); Finjan, Inc. v. Sophos, Inc., No. 14-cv-01197-WHO, 2016 WL 4702651, at *3
22
     (N.D. Cal. Sept. 8, 2016) (issuing Daubert ruling during trial and permitting expert to offer certain
23
     non-excluded opinions). This is particularly true here because, as explained above, Juniper’s criticisms
24
     of Mr. Arst’s opinion relate to factual issues, not methodological flaws. Mr. Arst can easily account
25
     for any issues, to the extent the Court so requires, by amending his opinion without “start[ing] over
26
     with a new royalty analysis,” which was this Court’s concern in Network Prot. Sci., LLC v. Fortinet,
27

28
                                          14
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                       CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
          Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 19 of 20




 1 Inc., No. C 12-01106 WHA, 2013 WL 5402089, at *8 (N.D. Cal. Sept. 26, 2013) (“second bite may be

 2 appropriate where the expert report can be salvaged with minimal disruption to an orderly trial.”). 15

 3 For example, to the extent the Court finds that Mr. Arst must adjust his opinion to reflect the ratio

 4 based on newly produced information in the Icasiano declaration, the appropriate remedy is

 5 amendment of Mr. Arst’s opinion, not exclusion. Indeed, a straightforward computation based on what

 6 the court determines appropriate,

 7                                                      is something that could be cured through an errata.
 8 Juniper’s speculation that the trial calendar would be disrupted is unsupported conjecture. Therefore,
 9 to the extent amendment of Mr. Arst’s report is necessary and appropriate based on the Court’s rulings,

10 Finjan shall then seek the Court’s leave to do so.

11 V.       CONCLUSION
12          For these reasons, Finjan requests that the Court deny the Motion and permit Mr. Arst to testify
13 at trial concerning his opinions regarding the reasonable royalty Juniper owes to Finjan for Juniper’s

14 infringement of the ‘494 Patent.

15

16

17

18

19

20

21

22

23

24

25
     15
26   Unlike the expert’s opinion in Network Prot. Sci., Mr. Arst’s opinion is consistent with a well-
   recognized cost savings methodology. 2013 WL 5402089, at *8 (excluding opinion that violated
27 established law regarding entire market value rule).

28
                                          15
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE                      CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
         Case 3:17-cv-05659-WHA Document 238-3 Filed 11/19/18 Page 20 of 20




 1                                          Respectfully submitted,
 2
     Dated: November 19, 2018           By: /s/ Kristopher Kastens
 3                                          Paul J. Andre (State Bar. No. 196585)
                                            Lisa Kobialka (State Bar No. 191404)
 4                                          James Hannah (State Bar No. 237978)
                                            Kristopher Kastens (State Bar No. 254797)
 5                                          KRAMER LEVIN NAFTALIS
                                            & FRANKEL LLP
 6
                                            990 Marsh Road
 7                                          Menlo Park, CA 94025
                                            Telephone: (650) 752-1700
 8                                          Facsimile: (650) 752-1800
                                            pandre@kramerlevin.com
 9                                          lkobialka@kramerlevin.com
10                                          jhannah@kramerlevin.com
                                            kkastens@kramerlevin.com
11
                                            Attorneys for Plaintiff
12                                          FINJAN, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          16
     FINJAN’S OPP.TO DEF.’S MOTION TO EXCLUDE        CASE NO. 3:17-cv-05659-WHA
     THE TESTIMONY OF MR. KEVIN M. ARST
